Citation Nr: 0027223	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for extraction of teeth 
as a compensable disability.

2.  Entitlement to service connection for extraction of teeth 
as a noncompensable dental disability for the purpose of 
establishing eligibility for outpatient dental treatment.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954 and from March 1956 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO) which denied service connection for 
extraction of the teeth as a compensable disability.   

For reasons which will be explained in detail below, the 
Board believes that the veteran intended to bring a claim for 
service connection for extraction of the teeth as a 
noncompensable disability for the purpose of establishing 
eligibility for outpatient treatment purposes.  That issue is 
addressed in the remand portion of this decision.  

 
FINDING OF FACT

The medical evidence shows that the veteran's teeth were 
extracted during service due to periodontal disease.  There 
is no medical or dental evidence that the veteran incurred 
any dental disorder during active military service for which 
compensation may be granted.



CONCLUSION OF LAW

The claim for service connection for extraction of the teeth 
as a compensable dental disability lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 1712 (West 1991); 
38 C.F.R. §§ 3.381, 4.149, 17.161 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1998, the veteran filed a claim for compensation 
for extraction of the upper and lower teeth.  In an October 
1998 statement, the veteran indicated that he did not want 
compensation, but he wanted "a complete set of false 
teeth."  The RO construed the veteran's claim as one of 
entitlement to service connection for extraction of the teeth 
as a compensable disability, and adjudicated the claim 
accordingly.  The veteran filed a timely appeal with respect 
to this issue.  Thus, the issue of entitlement to service 
connection for extraction of the teeth as a compensable 
disability is before the Board for appellate review.  

As will be discussed in greater detail in the remand portion 
of this decision, below, it appears that the veteran is 
actually seeking service connection for a noncompensable 
dental disability for the purposes of receiving VA outpatient 
dental treatment.  This issue has not yet been adjudicated by 
the RO.  The issue of entitlement to extraction of the teeth 
as a noncompensable disability for the purposes of obtaining 
outpatient treatment is discussed in the remand portion of 
this decision.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712 (West 1991).  The 
provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 
38 C.F.R. § 17.161 (1999).  

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible through trauma or disease such as 
osteomyelitis is compensable.  Loss of the alveolar process 
as a result of periodontal disease is not considered 
disabling.    See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(1999). 

Service connection may also be granted for dental disorders 
defined as non-disabling (i.e., noncompensable), but if a 
dental disorder is not compensable, service connection may be 
granted only for purposes of eligibility for continuing 
dental treatment.  38 C.F.R. § 3.381 (1999). 

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
changes were not substantive in the context of this claim and 
therefore a consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999). 

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either direct or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.    
The dental disability must be shown to have been incurred in 
or aggravated by service.  See 38 C.F.R. § 3.382(a) (1998). 

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  See 38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.381 (effective after June 8, 
1999). 

Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) [the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision].  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
Supplemental Statement of the Case concerning the regulatory 
change.  

Factual Background

Service medical records reveal that the enlistment 
examination report dated in January 1951 indicates that the 
tooth number 7 and tooth number 19 were missing.  A December 
1954 separation examination report indicates that teeth 
numbers 1, 16, 17, and 32 were extracted. It was noted that 
he had no disqualifying dental defects. 

Service dental records indicates that from July 1958 to March 
1960, the veteran underwent treatment for gingivitis.  
Service dental records show that in December 1960, Vincent's 
infection was diagnosed.  In September 1961, tooth number 31 
was extracted.  In February 1962, tooth numbers 2, 11, 12, 
13, 14, 15, and 16 were extracted.  Dental records indicate 
that in March 1962, tooth numbers 2, 3, 4, 5, 6 and 19 were 
extracted.  In May 1964, the veteran underwent periodontal 
observation and tooth number 29 was extracted.  A May 1966 
dental record indicates that the veteran was informed that 
teeth number 21 and 28 will have to be extracted due to 
periodontal reasons.  In June 1966, tooth numbers 20 and 28 
were extracted.  A February 1968 examination report indicates 
that teeth numbers 1 through 17, 19, 20, 28, 29, 30, 31, and 
32 were missing.  The report of medical history indicates 
that the examiner noted that the veteran had a history of 
pyorrhea and his last surgery was 1965.  It was noted that he 
had no problems since.   

Service dental records show that in January 1969, tooth 
numbers 23, 24, 25, and 26 were extracted for periodontal 
reasons.  In March 1969, teeth numbers 17, 21, 22, and 27 
were extracted.  A November 1971 retirement examination 
report indicates that all of the veteran's teeth were 
extracted.   

An October 1998 VA examination report indicates that the 
veteran had an upper denture.  He did not have a lower 
denture.  He had full range of motion of the mandible and 
there was no masticatory function loss by history.  The 
veteran had full mouth edentulation of the maxilla and 
mandible with extensive mandibular ridge atrophy, which 
resulted in a very minimal amount of alveolar ridge in the 
lower arch.  The impression was edentulated  maxilla and 
mandible with extensive reabsorbtion of the remaining 
alveolar ridges in the mandible, more prominent than in the 
maxilla.  

Analysis

The medical evidence of record shows that most of the 
veteran's teeth were extracted during service, with the 
exception of tooth numbers 7 and 19, which were extracted 
prior to service.  The dental records indicate that the teeth 
were extracted due to periodontal disease.   There is no 
current diagnosis of a compensable dental disorder.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as replaceable missing 
teeth and periodontal disease are not disabling conditions 
subject to compensation under VA laws, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 
4.149 (in effect prior to June 8, 1999). 

Under the regulations in effect when the veteran submitted 
his claim, loss of teeth in service, if the teeth are 
replaceable, is not a disorder for which service connection 
may be granted.  The revised regulations reflect that, even 
if the loss of a tooth occurs after 180 days in service, and 
thus may be considered service-connected, that service 
connection is for purposes of establishing entitlement to 
dental treatment only and not for compensation.  In 
particular, there is no medical or dental evidence that the 
veteran has loss of substance of the mandible or maxilla, or 
loss of continuity of the masticatory surface, so as to 
constitute a compensable dental disorder.  38 C.F.R. § 4.150.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court held that in 
cases such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis, 6 Vet. App. at 426.  The Board finds that the 
veteran has not filed a legal claim for a VA benefit.  Thus, 
the appeal must be denied.    


ORDER

The veteran's claim of entitlement to service connection for 
extraction of the teeth as a compensable disability is 
denied. 


REMAND

At the outset of its discussion, the Board wishes to 
emphasize the difference between service connection of dental 
disabilities for compensation purposes (discussed above) as 
opposed to service connection of dental disabilities for 
treatment purposes. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  See 38 C.F.R. § 
3.381 (1999).

As noted above, it appears that the veteran filed a claim for 
entitlement to service connection for extraction of the teeth 
as a noncompensable disability for the purposes of obtaining 
outpatient dental treatment.  In the February 1999 rating 
decision, however, the RO  adjudicated the claim for 
entitlement to service connection for extraction of the teeth 
as a compensable dental disability.  The RO did not recognize 
and adjudicate entitlement to service connection for 
extraction of the teeth as a noncompensable dental disability 
for the purpose of establishing eligibility for outpatient 
dental treatment.  The RO did not provide the veteran with 
the regulations pertinent to noncompensable dental 
disabilities and eligibility for outpatient dental treatment 
in the February 1999 rating decision, the March 1999 
Statement of the Case or the October 1999 Supplemental 
Statement of the Case.  

At a hearing before the RO in August 1999, the veteran and 
his representative clearly stated that the veteran was not 
concerned with the compensable rating for his claim for 
service connection for extraction of the teeth, but was 
concerned with entitlement or eligibility for dental 
examinations or outpatient dental treatment.  [hearing 
transcript, page 5].  

The Board construes this statement to be a jurisdiction-
conferring Notice of Disagreement with respect to the claim 
for service connection for extraction of all the teeth.  The 
RO must issue the veteran a Statement of the Case on this 
issue.  See 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.9, 20.201, 20.202, 20.302 (1999); see Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  The Board therefore finds that this 
issue should be remanded to the RO for further adjudication, 
including the issuance of a Statement of the Case.  

As discussed above, the service medical records show that the 
veteran had his teeth extracted in service due to periodontal 
disease.  The revised regulations provide that replaceable 
missing teeth will be considered service connected solely for 
the purpose of establishing eligibility for outpatient dental 
treatment as provide in 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (a).  The provisions of 38 C.F.R. § 3.381(f) provide 
that teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381(f) 
(1999).   

With regard to the claim of service connection for purposes 
of dental treatment eligibility, the Court has held that in 
order to be entitled to outpatient dental treatment, a 
veteran must first meet the criteria specified in one of the 
clauses of 38 U.S.C.A. § 1712(b)(1)(A)-(H). See 38 C.F.R. § 
17.161; Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 
F.3d 1304 (Fed. Cir. 1996). 

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Under the 
provisions of 38 C.F.R. § 17.161 (b), Class II, those having 
a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if they were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days, application for 
treatment is made within one year after such discharge or 
release, and the VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.  38 C.F.R. § 17.161(b). 

The Board finds that additional development is needed with 
respect to whether the veteran filed an application for 
dental treatment within one year from service separation.  At 
the hearing before the RO in August 1999, the veteran stated 
that he went to the Ellsworth Air Force Base to get false 
teeth [hearing transcript, page 3].  The veteran stated that 
he was told that they did not make false teeth for retirees  
[page 3].  He stated that he also went to the VA in Sturgess, 
South Dakota, and he was told they did not do dental work 
[page 3].  Thus, it appears that the veteran may have filed 
an application for dental treatment within one year from 
service separation in April 1972.  The Board finds that the 
RO should make an attempt to obtain and associate with the 
claims folder the treatment records in question.   

Accordingly, the case is returned to the RO for the following 
actions: 

1.  The RO should contact the veteran 
ascertain whether he underwent dental 
treatment or filed an application for 
dental treatment within a year from 
service separation in April 1972.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  Regardless of whether the 
veteran identifies or submits any 
additional evidence, the RO must attempt 
to obtain records of treatment that the 
veteran received from the VA medical 
facility in Sturgess, South Dakota and 
from Ellsworth Air Force Base from April 
1972 to May 1973.  

2.  The RO should take any other 
appropriate steps to develop the 
veteran's claim for entitlement to 
service connection for extraction of the 
teeth as a noncompensable disability for 
the purposes of establishing eligibility 
for outpatient dental treatment. 

3.  The RO must issue a Statement of the 
Case, containing all applicable law and 
regulations, as to the issues of 
entitlement to service connection for 
extraction of the teeth as a 
noncompensable disability for the 
purposes of establishing eligibility for 
outpatient dental treatment.  The veteran 
should be advised of the time period in 
which to perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 

